department of the treasury internal_revenue_service washington d c date number release date cc intl br3 wta-n-125002-00 uilc internal_revenue_service national_office field_service_advice memorandum for robert stanchik group manager op in d c ex hq from irwin halpern senior technical reviewer cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with wta-n-125002-00 respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend individual a individual b c issue whether the convention between the united_states of america and canada with respect to taxes on income and capital the convention prevents application of the sec_59 alternative_minimum_tax amt foreign_tax_credit_limitation to u s citizens who reside in canada conclusion the foreign_tax_credit allowed by the convention is subject_to the limitations of u s law therefore the convention does not prevent application of the sec_59 amt foreign_tax_credit_limitation to u s citizens who reside in canada facts based upon the materials submitted we understand the facts to be as follows individuals a and b are u s citizens who were at all relevant times canadian residents individuals a and b filed a joint federal_income_tax return for during that year individual a sold shares in a canadian company as a result of the sale individuals a and b reported long-term_capital_gain and a sec_1248 deemed_dividend see sec_1248 individuals a and b were subject_to the amt for their original income_tax return for that year reported a minimum_tax liability of dollar_figurec due to the application of the sec_59 amt foreign_tax_credit_limitation individuals a and b later filed an amended_return for the taxable_year claiming a refund of the dollar_figurec in support of their refund claim individuals a and b assert a treaty_based_return_position that the convention relieves them from application of the sec_59 amt foreign_tax_credit_limitation see sec_6114 1your submission does not describe or inquire about individual a and b’s sec_1248 computation wta-n-125002-00 law and analysi sec_1 background united_states citizens who reside abroad are subject_to u s income_tax laws sec_1_1-1 these laws include the amt provisions of the code under the amt certain tax benefits including many deductions and credits are withdrawn or subject_to limitation see eg sec_56 and b taxpayers are subject_to the amt if their tentative_minimum_tax tmt ie the tax determined in accordance with the amt rules exceeds their regular_tax otherwise payable a taxpayer’s amt liability is the difference between the tmt and the regular_tax as calculated under the normal computational method see sec_55 the amt is intended to prevent a taxpayer with substantial economic_income from avoiding significant tax_liability through the use of exemptions deductions and credits s rept pincite 1986_3_cb_1 united_states citizens who reside or work abroad may face double_taxation when the united_states and a foreign_country tax the same item_of_income under the code double_taxation is generally alleviated by the foreign_tax_credit united_states income_tax treaties refine the application of the code’s foreign_tax_credit rules the foreign_tax_credit provided under the code is subject_to limitations for example sec_904 generally limits the allowable foreign_tax_credit to a taxpayer’s u s income_tax_liability before credit on the taxpayer’s foreign source taxable_income and also prevents a taxpayer from crediting foreign_income_taxes on one type of foreign_source_income against u s income_tax on other types of foreign_source_income another limitation on the foreign_tax_credit is imposed by sec_59 under sec_55 noncorporate taxpayers may reduce their amt by the amt foreign_tax_credit a similar rule applies to corporate taxpayers under sec_55 however sec_59 limits the amount of the amt foreign_tax_credit that may be claimed in a given year to a maximum of percent of the tmt the legislative_history of sec_59 addresses and explains the role of the amt foreign_tax_credit_limitation t he minimum_tax should serve one overriding objective to ensure that no taxpayer with substantial economic_income can avoid significant tax_liability by using exclusions deductions and credits wta-n-125002-00 a further change that the committee believes is necessary relates to the use of foreign tax_credits by u s taxpayers to avoid all u s tax_liability absent a special rule a u s taxpayer with substantial economic_income would be able to avoid all u s tax_liability so long as all of its income was foreign_source_income and it paid foreign tax at the u s regular_tax_rate or above while allowance of the foreign_tax_credit for minimum_tax purposes generally is appropriate the committee believes that taxpayers should not be permitted to use the credit to avoid all minimum_tax liability u s taxpayers generally derive benefits from the protection and applicability of u s law and in some cases from services such as defense provided by the u s government even if all of such taxpayers’ income is earned abroad thus it is fair to require at least a nominal tax contribution from all u s taxpayers with substantial economic incomes s rept pincite c b vol emphasis in original article xxiv of the convention article xxiv of the convention provides the general rules that apply under the convention with respect to the u s foreign_tax_credit for canadian taxes paid_or_accrued paragraph provides that in the case of the united_states subject_to the provisions of paragraph sec_4 and double_taxation shall be avoided as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as may be amended from time to time without changing the general principle hereof the united_states shall allow to a citizen or resident_of_the_united_states or to a company electing to be treated as a domestic_corporation as a credit against the united_states tax on income the amount of income_tax paid_or_accrued to canada emphasis added the convention thus acknowledges and applies the code’s foreign_tax_credit limitations as the department of treasury technical explanation states as is generally the case under u s tax conventions provisions such as code sec_901 sec_904 sec_905 sec_907 sec_908 and sec_911 apply for purposes of computing the allowable credit under paragraph in addition the united_states is not required to maintain the overall_limitation currently provided by u s law treasury_department technical explanation of the convention between the united_states of america and canada with respect to taxes on income and capital signed at washington d c on date as amended by the protocol signed at ottawa on june wta-n-125002-00 and the protocol signed at washington on date cch tax_treaties big_number at big_number technical explanation accordingly paragraph of article xxiv of the convention clearly authorizes the united_states to impose the sec_59 amt foreign_tax_credit_limitation in order to limit the amount of canadian taxes for which a u s foreign_tax_credit will be allowed while sec_59 was not in the code at the time the convention entered into force article xxiv paragraph explicitly contemplates and incorporates amendments to u s law that limit the u s foreign_tax_credit paragraph b of article xxiv the applicability of the code’s foreign_tax_credit limitations under paragraph of article xxiv is not altered by paragraph b of article xxiv paragraph applies where a united_states citizen is a resident of canada such as individuals a and b and provides the following rules a canada shall allow a deduction from the canadian tax in respect of income_tax paid_or_accrued to the united_states in respect of profits income or gains which arise within the meaning of paragraph in the united_states except that such deduction need not exceed the amount of the tax that would be paid to the united_states if the resident were not a united_states citizen and b for the purposes of computing the united_states tax the united_states shall allow as a credit against united_states tax the income_tax paid_or_accrued to canada after the deduction referred to in subparagraph a the credit so allowed shall not reduce that portion of the united_states tax that is deductible from canadian tax in accordance with subparagraph a the technical explanation explains paragraph as follows the rules of paragraph are modified in certain respects by rules in paragraph sec_4 and for income derived by united_states citizens who are residents of canada paragraph provides two steps for the elimination of double_taxation in such a case first paragraph a provides that canada shall allow a deduction from credit against canadian tax in respect of income_tax paid_or_accrued to the united_states in respect of profits income or gains which arise in the united_states within the meaning of paragraph a the deduction against canadian tax need not however exceed the amount of income_tax that would be paid_or_accrued to the united_states if wta-n-125002-00 the individual were not a u s citizen after taking into account any relief available under the convention the second step as provided in paragraph b is that the united_states allows as a credit against united_states tax subject_to the rules of paragraph the income_tax paid_or_accrued to canada after the canadian credit for u s tax provided by paragraph a the credit so allowed by the united_states is not to reduce the portion of the united_states tax that is creditable against canadian tax in accordance with paragraph a technical explanation cch treaties at big_number emphasis added integral and necessary to the operation of paragraph b is paragraph of article xxiv paragraph provides that w here a united_states citizen is a resident of canada items of income referred to in paragraph or shall not-withstanding the provisions of paragraph be deemed to arise in canada to the extent necessary to avoid the double_taxation of such income under paragraph b or paragraph c paragraph b is thus properly construed as a special rule for the application of paragraph this is the significance of the paragraph clause subject_to the provisions of paragraph sec_4 and accordingly paragraph b is subject_to the limitations of u s law this point is most clearly demonstrated by the resourcing rule_of paragraph by its terms paragraph provides that its rule applies to avoid double_taxation however the source_of_income is relevant in determining the foreign_tax_credit only if the limitations of the code apply see sec_59 and sec_904 limiting the amt foreign_tax_credit and the regular foreign_tax_credit respectively based on the proportion that the taxpayer’s foreign source amt income or regular taxable_income bears to all of the taxpayer’s amt income or regular taxable_income sec_59 and sec_904 thus clearly apply under paragraph as do the other limitations of u s law including sec_59 any interpretation of paragraph b as not being subject_to the limitations of u s law would render paragraph meaningless see also technical explanation cch treaties at big_number to -10 illustrating the operation of paragraph sec_4 and and at -11 describing paragraph as necessary to implement the objectives of paragraph b relevant case law and the later-in-time_rule the above analysis is consistent with the tax court’s approach in two recent opinions 113_tc_158 appeal docketed no d c cir date and brooke v commissioner t c memo 79_tcm_2206 appeal docketed no d c cir date both pekar and brooke address the interaction between the sec_59 amt wta-n-125002-00 foreign_tax_credit_limitation and the united states’ tax_treaty with germany the u s -germany treaty provisions considered by the tax_court in pekar and brooke are similar to the above-discussed provisions of the convention compare paragraph sec_3 and c of article of the u s -germany treaty with paragraph sec_4 and respectively of article of the convention the above analysis is also consistent with the holding of jamieson v commissioner t c memo 70_tcm_1272 aff’d without published opinion 132_f3d_1481 d c jamieson considered the interaction between the sec_59 amt foreign_tax_credit_limitation and the convention and held that the sec_59 limit applies however we do not agree with jamieson to the extent it suggests that there is a conflict between the sec_59 limitation and the convention and as a result that resort must be taken to the later-in-time_rule see sec_7852 the later-in-time_rule applies only when there is a conflict between a statute and a treaty it is a fundamental principle that a treaty and a statute must be read so as to give effect to both if at all possible see 124_us_190 when a treaty and statute relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either see also eg 691_f2d_1281 9th cir cert_denied 454_us_1098 a statute and a treaty are to be read to be consistent to the greatest possible extent citations omitted as described above the convention and the sec_59 amt foreign_tax_credit_limitation do not conflict as a result the later-in- time rule does not apply the protocol finally we note that the above analysis is in no manner altered by the revised protocol amending the convention signed on date the protocol any argument that attempts to combine the presence of the protocol and the later-in-time_rule to negate application of the sec_59 amt foreign_tax_credit_limitation is fundamentally flawed because as described above the convention and the sec_59 limitation do not conflict the amendments to the convention contained in the protocol in no way varied article xxiv’s incorporation and application of the limitations of u s law accordingly the later-in-time_rule is inapplicable case development hazards and other consideration sec_2convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes date senate treaty doc no u s - germany treaty wta-n-125002-00 we are aware of two docketed cases that present the same issue addressed by this memorandum kappus v commissioner tl-16512-99 and robert m and paula price v commissioner tl-9227-00 jennifer nuding ext is the chief_counsel attorney responsible for kappus leslie van der wal ext is the chief_counsel attorney responsible for price please call rob laudeman at if you have any further questions irwin halpern senior technical reviewer branch office of the associate chief_counsel international
